Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Advisory action.
Since this application is eligible for continued examination under 37 CFR 1.114, the
previous Final Rejection with the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on February 18, 2022 has been entered.

Response to Arguments
3. 	Applicant’s arguments with respect to claim(s) 16-30 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
4. 	Applicant argues that the previously cited prior art fail to teach “the idea of task sharing regarding a plurality of (normal) logic communications connections with the exclusive function of repeatedly sending joint keep alive messages which refer to each of the plurality of the (normal) logic communication connections.”  
5. 	Examiner disagrees in part.  Examiner would like to point out that Applicant is not
claiming “the idea of task sharing regarding a plurality of (normal) logic communications connections,” and “repeatedly sending joint keep alive messages.”

6.	In light of Applicant RCE filing, recent amendments and arguments, the previous rejections are withdrawn.  However, an additional prior art search has been performed, whereby the prior art findings are utilized in the rejection that follows.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claim 16-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable Nautiyal (US Patent 11,032,106) in view of Mucignat et al (US Patent 9,851,729.) 

Regarding Claim 16, Nautiyal et al disclose a method of operating a
communication system having a first communication unit and at least one second

using logic communication connections for data transmission between the first
communication unit and the at least one second communication unit (see Abstract,
Fig. 12A, 12B, col. 15, line 43-67, tunnel/channel communication between
communication network nodes, such as routers, switches); and
providing a further logic communication connection between the first
communication unit and the at least one second communication unit and transmitting at
least one joint keep-alive message via the further logic communication connection (see
abstract, Fig. 5, col. 4, line 55 thru line col. 5, line 60, a further connection
reserved for joint keepalive message), the joint keep-alive message including at
least one respective item of information relating to a plurality of the logic
communication connections used for the data transmission (see abstract, Fig. 5-9, col.
4, line 66 thru line col. 5, line 45, a further connection reserved for joint keep-alive
message keep-alive message includes attribute type identifying communication
connection associated with data forwarding/transmission, such as channel, link,
port, connection ID, tunnel ID);
wherein the further logic communication connection has a function that is
different from functions of the logic communication connections for data transmission
between the first communication unit and the at least one second communication unit
(see Abstract, Fig. 12A, 12B, col. 15, line 43-67, tunnel/channel communication
between communication network nodes, such as routers, switches); and
the further logic communication connection is separate from the logic communication
connections for data transmission between the first communication unit and the at least

reserved for transmitting the joint keep alive message (See Figs. 5, abstract, col. 5,
line 49-59, col. 6, line 33-58, a further logic communication connection
(communication channel) separate from the first and second external device
(first/second logic communication connection), whereby the communication
device (further logic communication) transmits keep alive message, store keeper
information) whereby the separate communication channel is dedicated/reserved
for exchanging/forwarding keepalive messaging.
	Although Nautiyal fail to teach the joint keep-alive message including at least one respective item of information for each logic communication connection relating to a plurality of logic communication connections used for the data transmission, in analogous art, Mucignat disclose the communication/transmission of keep-alive packets over the plurality of communication channels whereby the item data w/r to keep-alive packet included timeout periods associated with plurality of communication channels (see col. 30, line 6-15.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective time of the invention to implement joint keep-alive message including at least one respective item of information for each logic communication connection relating to a plurality of logic communication connections used for the data transmission
as taught by Mucignat with the teachings of Nautiyal for the purpose of further managing effective communication setup via keep-alive messages in a communication system for sharing resources and further minimize connection disconnect.

Regarding Claim 17, Nautiyal disclose further disclose transmitting the at least
one joint keep-alive message by way of at least one of a publish-subscribe
mechanism, a multicast, or a broadcast (see Figure 10, 11 and 13, col. 14, line 45-53,
col. 15, line 1-25, multicast alive messages are communicated.)

Regarding Claim 18, Nautiyal disclose further disclose transmitting the at least
one joint Keep-alive message to the at least one second communication unit (see
abstract, Figure 5,11, communicating keep-alive to additional communication
unit.)

Regarding Claim 19, Nautiyal disclose transmitting the at least one joint keep
alive message to the first communication unit (see abstract, Figure 5, 11,
communicating keep-alive to additional communication unit.)

Regarding Claim 20, Nautiyal disclose wherein the at least one second
communication unit is one of a plurality of second communication units, and the
method comprises using in each case precisely one or at least one of the logic
communication connections for the data transmission between the first communication
unit and each of the second communication units (see Fig. 10 and 11, communication
among access device w/r multiple connections for data communication.)

Regarding Claim 21, Nautiyal disclose wherein the at least one second
communication unit is precisely one second communication units, and the method

transmission between the first communication unit and the second communication unit
(see Fig. 10 and 11, communication among access device w/r multiple
connections for data communication.)

Regarding claim 22, Nautiyal disclose which comprises assigning the logic
communication connections to third communication units and using the second
communication unit as a gateway between the first communication unit and the third
communication units (see abstract, Fig. 5, col. 4, line 55 thru line col. 5, line 60, a
further connection reserved for joint keepalive message.)

Regarding Claim 23, Nautiyal disclose performing a protocol conversion by the
second communication unit (see col. 1, line 35-57, col. 14, line 15-53,
encapsulation/decoding w/r protocol between communication units.)

Regarding Claim 24, Nautiyal disclose evaluating the at least one joint keep
alive message at a receiver side and extracting information contained therein that
relates to the respective logic communication connection used for the data transmission
(see col. 9, line 16-37, keep alive data is transmitted (data isolated/extracted)).

Regarding Claim 25, Nautiyal disclose wherein the at least one joint keep-alive
message, with regard to the plurality of logic communication connections used for the
data transmission, includes in each case at least one item of information in the form of a

communication connection (see col. 2, line 34-44, col. 3, line 9 thru col. 4, line 55,
connections utilized in combination with sequence number of transmission data
with communication connection.)

Regarding Claim 27, Nautiyal disclose wherein the respective one of the
sequence numbers are assigned to the respective logic communication connection on the receiver side with the incorporation of configuration data (see col. 2, line 34-44, col. 3, line 9 thru col. 4, line 55, receiver side connections utilized in combination with
sequence number of transmission data with communication connection.)

Regarding Claim 28, Nautiyal teach a first communication unit and at least one
second communication unit;
a plurality of logic communication connections for data transmission between the
first communication unit and the at least one second communication unit (see Abstract,
Fig. 11, 12A, 12B, col. 15, line 43-67, tunnel/channel communication between
communication network nodes and associated connections, such as routers,
switches); and
a further logic communication connection between the first communication unit
and the at least one second communication unit (see abstract, Fig. 5, col. 4, line 55
thru line col. 5, line 60, a further connection reserved for joint keepalive
message),
logic communication connection being configured for transmitting at least one

respective item of information relating to a plurality of the logic communication
connections used for data transmission (see abstract, Fig. 5, col. 4, line 55 thru line
col. 5, line 60, a further connection reserved for joint keepalive message); and
wherein the further logic communication connection has a function that is
different from functions of the logic communication connections for data transmission
between the first communication unit and the at least one second communication unit,
wherein the further logic communication connection is separate from the logic
communication connections for data transmission between the first communication unit
and the at least one second communication unit, and the further logic communication
connection is reserved for transmitting the joint keep alive message (see Figs. 5,
abstract, col. 5, line 49-59, col. 6, line 33-58, a further logic communication
connection (communication channel)) separate from the first and second external
device (first/second logic communication connection), whereby the
communication device (further logic communication) transmits keep alive
message, store keeper information) whereby the separate communication
channel is dedicated/reserved for exchanging/forwarding keepalive messaging.
Although Nautiyal fail to teach the joint keep-alive message including at least one respective item of information for each logic communication connection relating to a plurality of logic communication connections used for the data transmission, in analogous art, Mucignat disclose the communication/transmission of keep-alive packets over the plurality of communication channels whereby the item data w/r to keep-alive (see col. 30, line 6-15.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective time of the invention to implement joint keep-alive message including at least one respective item of information for each logic communication connection
the effective time of the invention to implement joint keep-alive message including at least one respective item of information for each logic communication connection relating to a plurality of logic communication connections used for the data transmission
as taught by Mucignat with the teachings of Nautiyal for the purpose of further managing effective communication setup via keep-alive messages in a communication system for sharing resources and further minimize connection disconnect.

Regarding Claim 30, Nautiyal teach transmitting data between the first
communication unit and the at least one second communication unit via logic
communication connections, and transmitting at least one joint keep-alive message via
a further logic communication connection established between the first communication
unit and the at least one second communication unit, wherein the joint keep-alive
message contains at least one respective item of information relating to a plurality of the
logic communication connections used for transmitting data (see col. 2, line 34-44,
col. 3, line 9 thru col. 4, line 55, connections utilized in combination with
sequence number of transmission data with communication connection.)



10. 	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable Nautiyal (US
Patent 11,032,106) in view of Mucignat et al (US Patent 9,851,729) and as applied to claims 16-28 and 30 above and further in view of Pedersen et al (US PGPUB 20100023582.)

Regarding Claim 29, although Nautiyal fail to teach wherein said first
communication unit is a central controller of a signal box and said at least one second
communication unit is a decentralized controller of the signal box, Pedersen disclose
wherein said first communication unit is a central controller of a signal box and said at
least one second communication unit is a decentralized controller (see Figures 2 & 3a,
para: 0003, 0004, 0005, 0015, centralized and decentralized control of
signal/messaging device.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective time of the invention to implement said first communication unit is a central
controller of a signal box and said at least one second communication unit is a
decentralized controller of the signal box, Pedersen disclose wherein said first
communication unit is a central controller of a signal box and said at least one
second communication unit is a decentralized controller of the signal box as taught by
Pedersen with the combined teachings of Nautiyal and Mucignat for the purpose of further managing effective communication setup via keep-alive messages in a communication system for sharing resources.


11. 	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Nautiyal
(US Patent 11,032,106) in view of Mucignat et al (US Patent 9,851,729) and as applied to claims 16-28 and 30 above and further in view of in view of Fisher (US Patent 4,941,089.)

Regarding Claim 26, although Nautiyal and Mucignat et al fail to teach wherein the at least one joint keep-alive message additionally contains, for each of the sequence numbers, a connection indicator by way of which the respective one of the sequence numbers is assigned to the respective logic communication connection, in analogous art, Fisher disclose least one joint keep-alive message additionally contains, for each of the sequence numbers, a connection indicator by way of which the respective one of the sequence numbers is assigned to the respective logic communication connection (see col 19, col 20, col 32, keep-alive message associated with sequence number and message Indicators w/t to sequence numbers as well.)
Therefore, it would have been obvious to one of ordinary skilled in the art before
the effective time of the invention to implement wherein the at least one joint keep-alive
message additionally contains, for each of the sequence numbers, a connection
indicator by way of which the respective one of the sequence numbers is assigned to
the respective logic communication connection as taught by Fisher with the combined
teachings of Nautiyal and Mucignat for the purpose of further managing effective communication setup via keep-alive messages in a communication system for sharing resources and further minimize connection disconnect.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571 -272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3904. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
March 15, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467